DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.

Allowable Subject Matter
Claims 1-14, 16, 17 and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Search update has been performed. New closest references are teaching the followings. However, the new references fail to teach, suggest or disclose the unique limitations and features recited from the independent claims 1, 25 and 27, i.e., “An apparatus, comprising: one or more processors configured to cause a user equipment device (UE) to: perform voice communications over one or more wireless local area networks via a non- 3GPP interworking function (N31WF) communications or evolved packet data gateway (ePDG); store, information indicating that a first network using a first 3GPP cellular radio access technology (RAT) does not support voice communications for the UE; and handover a voice call from a wireless local network directly to a second network using a second 3GPP cellular RAT, based on the stored information and without handover of the voice call to the first 3GPP cellular RAT.”, as filed on 06/02/2022.  
	Firstly, Beck (Publication No. US 2020/0008248), at best, teaches “A wireless terminal communicates test packets via alternative wireless access points, e.g., a WiFi access point, a 4G access point, a 5G access point, to a test server to evaluate alternative wireless links. Test scores are generated for each of the wireless links being evaluated based the performance of previous test packets transmitted over the link. The controlled rate of test packet transmission over a wireless link is a function of WT speed and/or link score. Link test scores may be conditionally cost adjusted based on the type of communications network, e.g., scores for more expensive networks, e.g., 4G cellular, are reduced to favor more inexpensive networks such as WiFi. The wireless terminal selects one or more of the alternative wireless connections to use for communication with a communications session end point based on the link scores. 
 	In some details, Beck discloses that in some embodiments, a wireless terminal uses IP data for communication and avoids the need to handle the transition between VoiP, CDMA, GSM, etc., while moving between alternative networks. By treating communication as data, full abstraction is achieved from the wireless technology (WiFi, 4G, 5G) being used to transfer data. Mobile devices are able to transition between alternative wireless networks with no or minimal impact to voice or data communications using protocol intelligence. By placing data inside a connection identified tunnel, e.g., SIP inside of QUIC, data transfer can continue through an IP address change. Multiple streams may, and sometimes do, correspond to the same connection between two endpoints with the connection in some embodiments being identified by a connection ID (Identifier). When multiple alternative wireless access points, e.g., 4G cellular, 5G cellular, WiFi, etc., are available, a wireless terminal can negotiate the multiple wireless network connections, e.g., links, each with a unique IP address tied to the infrastructure. In order to determine which available network to use the wireless terminal, in some but not necessarily all embodiments performs, e.g., continually or intermittently, line quality testing to score each of the available links which in many cases are wireless connections. The links which are tested can be between the end device initiating the test server with in the case of different wireless links, the different links connecting to different network attachment points, e.g., base stations or access points, through which the wireless terminal can communicate with other devices such as other end points and/or the test server. The wireless terminal performs quality testing to an available network endpoint, e.g., a test server. For each wireless link being evaluated, the WT sends test packets to the test server, and a quality score corresponding to each test packet is determined based on one of more of: packet loss, packet latency, packet jitter, packet delay. In various embodiments, a generated score for a wireless link is determined based on multiple test packets communicated over the link, with the performance of more recent packets being more heavily weighted than the performance of older packets. In some embodiments, the scores for the wireless connections are cost adjusted based on network type, e.g., scores for higher cost cellular network such as 4G are reduced while scores for lower cost WiFi networks remain unchanged. The WT makes a selection on which of the one or more available wireless connections to use based on the unadjusted link scores and/or the cost adjusted link scores. While the term wireless connection is used in various points in the application it should not be confused with the end to end communications connection, such as a QUIC connection, between two communications end devices. Such a communications connection can use one or more wireless connections, e.g., to communicate different streams corresponding to the end to end communications connection which can be identified by a connection ID used by the various different streams which may for an end device to end device communications connection.
 	However, Beck does not teach, suggest or disclose the unique limitations and features recited in claims 1, 25 and 27, i.e., An apparatus or a user equipment device (UE) to perform voice communications over one or more wireless local area networks via a non-3GPP interworking function (N31WF) communications or evolved packet data gateway (ePDG), store, information indicating that a first network using a first 3GPP cellular radio access technology (RAT) does not support voice communications for the UE, and handover a voice call from a wireless local network directly to a second network using a second 3GPP cellular RAT, based on the stored information and without handover of the voice call to the first 3GPP cellular RAT.
	Secondly, Faus Gregori et al. (Publication No. US 2020/0128449), at best, teaches “A user entity (UE) such as a smartphone is configured to connect to both Wi-Fi and a Long Term Evolution (LTE) cellular network for voice and data services. For voice, the UE supports both Voice over LTE (VoLTE) and Voice over Wi-Fi (VoWiFi). When the UE is connected to VoWiFi and roaming from a first Wi-Fi access point to a second Wi-Fi access point, the UE and Mobility Management Entity in the cellular network carry out a preparatory handover to VoLTE to prevent service loss in the event of an unsuccessful VoWiFi connection from the second Wi-Fi access point.
	 Faus Gregori further teaches and discloses that the method of managing a mobile communications device data link to a voice service accessible via a cellular data network and a wireless local area network, the mobile communications device having a cellular network interface and a wireless local area network interface, and being operable to establish and maintain a communications session to the voice service. The mobile communications device is connected to the voice service via a first wireless local area network access point, wherein the method comprising: detecting when the wireless local area network interface sends requests to join a second access point, sending a request to join a cellular network, the request including an indication that the request is for a provisional link, monitoring for the establishment of a data link to the voice service via the second access point, and if the data link cannot be established, sending an further instruction to the cellular data network to complete the connection to the voice service via the cellular network, and connecting to the voice service via the cellular network.
	Faus Gregori fails to teach, suggest or disclose the unique limitations and features recited in claims 1, 25 and 27, i.e., “An apparatus, comprising: one or more processors configured to cause a user equipment device (UE) to: perform voice communications over one or more wireless local area networks via a non- 3GPP interworking function (N31WF) communications or evolved packet data gateway (ePDG); store, information indicating that a first network using a first 3GPP cellular radio access technology (RAT) does not support voice communications for the UE; and handover a voice call from a wireless local network directly to a second network using a second 3GPP cellular RAT, based on the stored information and without handover of the voice call to the first 3GPP cellular RAT.”, as filed on 06/02/2022.  
 	Lastly, Salkintzis (Publication No. US 2015/0172986), at best, teaches “A wireless communication device performs a method for determining when to trigger a handover of a communication session from a first access network to a second access network. The method includes determining, for an active communication session, a set of outgoing traffic statistics for outgoing traffic sent by the wireless communication device using the first access network and determining, for the active communication session, a set of incoming traffic statistics for incoming traffic received by the wireless communication device using the first access network. The method further includes analyzing the incoming and outgoing traffic statistics and determining when to trigger a handover of the active communication session from the first access network to the second access network based on the analysis of the incoming and outgoing traffic statistics. 
	Salkintzis, however, fails to teach, suggest or disclose the unique limitations and features recited in claims 1, 25 and 27, as filed on 06/02/2022.  
 	As such, the references above, by taken alone or in combination, has failed to teach, suggest or disclose the unique limitations and features recited in the independent claims 1, 25 and 27, and thus the corresponding dependent claims 2-14, 16, 17, 26 and 28, as filed on 06/02/2022.  
 	Therefore, claims 1-14, 16, 17 and 25-28 are deemed allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644